ON APPLICATION FOR REHEARING
Decided June 28, 1938
By THE COURT
Submitted on application of defendants for rehearing, based upon laches of the plaintiff in instituting his action to set aside conveyance.
This was an appeal on questions of law. The issue of laches was not drawn in the trial court in any manner. Therefore, the trial judge was not called upon to pass upon this question. Inasmuch as .on appeal on questions of law we review assigned errors of the trial judge, the question of laches has, at no time, been properly before us. It is now too late to take advantage of this defense.
The application will be denied.
BARNES, PJ, HORNBECK and GEIGER, jj, concur.